McClelland, Presiding Judge:
These are appeals to reappraisement taken by the importer of certain green limes in crates from the Dominican Republic against the value found by the United States appraiser at the port of New York.
*817The value of the limes is not in issue, but the crates, which are separately dutiable, were shown on the pro forma invoices to be valued at 15 cents each, and entry was made at that figure. The .appraised value is 25 cents each.
When the cases were called for hearing it was conceded by the ultimate consignee that the appraised value was correct.
I therefore find the value of the crates in issue on the respective dates of exportation to have been 25 cents each. Judgment will issue accordingly.